             Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 1 of 17




 1                                                            The Honorable Robert J. Bryan

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8

 9
       STATE OF WASHINGTON,                                            
10
                                               Case No: 3:17-cv-05806-RJB 
11                                Plaintiff,    
                            v.
12                                             DEFENDANT GEO GROUP’S MOTION FOR
                                               SUMMARY JUDGMENT ON PLAINTIFF’S
13     THE GEO GROUP, INC.,                    FIRST CAUSE OF ACTION
14
                                  Defendant.
15                                             NOTE ON MOTION CALENDAR:
                                               November 30, 2018
16

17                                             ORAL ARGUMENT REQUESTED

18

19

20

21

22

23

24

25

26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                  LITTLER MENDELSON, P.C.
                                                                           One Union Square
     CASE NO. 3:17-CV-05806-RJB                                     600 University Street, Suite 3200
                                                                        Seattle, WA 98101.3122
                                                                              206.623.3300
                 Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 2 of 17




 1                                                           TABLE OF CONTENTS

 2   TABLE OF AUTHORITIES .......................................................................................................... ii 
 3   INTRODUCTION .......................................................................................................................... 1 
     BACKGROUND AND FACTS ..................................................................................................... 2 
 4
     STANDARD OF REVIEW ............................................................................................................ 4 
 5
     ARGUMENT .................................................................................................................................. 5 
 6      I.     The Supremacy Clause Bars State Laws That Discriminate Against the Federal
               Government or Those with Whom it Deals, Including Federal Contractors ...................... 6 
 7
        II.  Application of the State’s Minimum Wage Law to GEO With Respect to Immigration
 8
             Detainees at the NWDC Would Violate the Supremacy Clause’s Intergovernmental
 9           Immunity Doctrine .............................................................................................................. 8 

10      III.  The Ninth Circuit Decision in Boeing Shows That The Intergovernmental Immunity
              Doctrine Prohibits the State’s Attempt to Apply its Minimum Wage Law to GEO and
11            Federal Immigration Detainees ......................................................................................... 10 
12   CONCLUSION ............................................................................................................................. 12 
13

14

15

16

17

18

19

20

21

22

23

24

25

26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                                                           LITTLER MENDELSON, P.C.
                                                                                                                    One Union Square
     CASE NO. 3:17-CV-05806-RJB                                            i                                 600 University Street, Suite 3200
                                                                                                                 Seattle, WA 98101.3122
                                                                                                                       206.623.3300
                 Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 3 of 17




 1                                                          TABLE OF AUTHORITIES

 2   Cases 
     Berezovsky v. Moniz, 869 F.3d 923 (9th Cir. 2017) ........................................................................ 4
 3   BFI Med. Waste Sys., Inc. v. Whatcom County, 756 F. Supp. 480 (W.D. Wash. 1991), aff’d, 983
       F.2d 911 (9th Cir. 1992) ............................................................................................................. 5
 4   Boeing Co. v. Movassaghi, 768 F.3d 832 (9th Cir. 2014) ..................................................... passim
 5   City of Country Club Hills v. U. S. Dep’t of H.U.D., No. 99 C 7139, 2001 U.S. Dist. LEXIS
       14649 (N.D. Ill. Set. 17, 2001) ................................................................................................... 2
 6   Davis v. Michigan Dep’t of Treasury, 489 U.S. 803 (1989) ........................................................... 9
     Doe v. United States, 831 F.3d 309 (5th Cir. 2016)........................................................................ 5
 7   M’Culloch v. Maryland, 17 U.S. 316 (1819) .............................................................................. 6, 8
     Moses Lake Homes, Inc. v. Grant Cty., 365 U.S. 744 (1961) ......................................................... 7
 8   North Dakota v. United States, 495 U.S. 423 (1990) ........................................................... 2, 7, 12
 9   Phillips Chem. Co. v. Dumas Indep. Sch. Dist., 361 U.S. 376 (1960) ........................................ 7, 8
     United States v. California, 314 F. Supp. 3d 1077 (E.D. Cal. 2018) .............................................. 9
10   United States v. City of Arcata, 629 F.3d 986 (9th Cir. 2010)........................................................ 8
     Washington v United States, 480 U.S. 536 (1983) ......................................................................... 7
11

12
     Statutes 
13   6 U.S.C. § 251 ................................................................................................................................. 5
     8 U.S.C. § 1103(a)(11)(A) .......................................................................................................... 5, 6
14   8 U.S.C. § 1231(g) ...................................................................................................................... 3, 5
15

16   Other Authorities 
     DEPARTMENT OF HOMELAND SECURITY DELEGATION OF AUTHORITY TO THE ASSISTANT
17     SECRETARY FOR U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT, DELEGATION NO. 7030.2,
18     March 1, 2003 ............................................................................................................................. 5
     U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT, 2011 OPERATIONS MANUAL ICE
19     PERFORMANCE-BASED NATIONAL DETENTION STANDARDS 2011,
       https://www.ice.gov/detention-standards/2011........................................................................... 3
20

21
     Rules 
22   FED. R. CIV. P. 56(a) ....................................................................................................................... 4
     RCW 49.46.010(3)(k) ................................................................................................................. 1, 3
23   RCW 49.46.020 .............................................................................................................................. 3
24

25

26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                                                              LITTLER MENDELSON, P.C.
                                                                                                                       One Union Square
     CASE NO. 3:17-CV-05806-RJB                                              ii                                 600 University Street, Suite 3200
                                                                                                                    Seattle, WA 98101.3122
                                                                                                                          206.623.3300
               Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 4 of 17




 1            Defendant The GEO Group, Inc. (“GEO”) respectfully moves for summary judgment on
 2   the First Cause of Action alleged in Plaintiff’s complaint, which seeks (1) a declaratory judgment
 3
     that GEO must pay state minimum wages to federal immigration detainees pursuant to the
 4
     Washington Minimum Wage Act, and (2) seeks to enjoin GEO from paying such federal
 5
     detainees less than the minimum wages required by that Act.
 6

 7                                           INTRODUCTION

 8            GEO operates the Northwest Detention Center (“NWDC”), where it houses federal

 9   immigration detainees under the authority of the federal government and pursuant to a contract
10
     with U.S. Customs and Immigration Enforcement (“ICE”). Plaintiff State of Washington seeks
11
     to apply its state minimum wage law to the Voluntary Work Program (“VWP”) at NWDC,
12
     claiming that federal immigration detainees who participate in that program are “employees” for
13
     purposes of the minimum wage law. See Complaint, ECF 1-1, ¶¶ 5.1-5.6, citing RCW
14

15   49.46.020. As the Court has already recognized, however, see ECF 29 at 16-17, Washington’s

16   minimum wage law is expressly inapplicable to state, county and municipal prisons and
17   detention facilities, because it excludes residents and inmates at such facilities from the
18
     definition of “employee.” See RCW 49.46.010(3)(k). Thus, allowing Plaintiff to pursue its First
19
     Cause of Acton against GEO will require this Court to endorse a discriminatory application of
20
     Washington’s minimum wage law, to the detriment of a federal program and the federal
21

22   contractor carrying it out. Such a discriminatory application of Washington’s minimum wage

23   law violates the Supremacy Clause of the U.S. Constitution, and GEO is therefore entitled to

24   summary judgment on the State’s First Cause of Action.1
25

26   1
         The doctrine of “intergovernmental immunity” upon which this motion rests is distinct from the
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                             LITTLER MENDELSON, P.C.
                                                                                      One Union Square
     CASE NO. 3:17-CV-05806-RJB                        1                       600 University Street, Suite 3200
                                                                                   Seattle, WA 98101.3122
                                                                                         206.623.3300
             Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 5 of 17




 1                                    BACKGROUND AND FACTS
 2          As both the Supreme Court and the Ninth Circuit have long recognized, the Supremacy
 3
     Clause prohibits states from enacting or implementing laws that “discriminate[] against the
 4
     Federal Government or those with whom it deals.” Boeing Co. v. Movassaghi, 768 F.3d 832,
 5
     839 (9th Cir. 2014) (quoting North Dakota v. United States, 495 U.S. 423, 435 (1990)). The
 6

 7   State’s attempt to apply its minimum wage law to GEO, in the face of an express statutory

 8   exception for comparable state and local detention facilities, violates this constitutional principle.

 9   GEO is fully entitled to assert this constitutional violation: “[w]hen the state law is
10
     discriminatory, a private entity with which the federal government deals can assert immunity.”
11
     Boeing, 768 F.3d at 842 (citing North Dakota, 495 U.S. at 435). Boeing, like this case, involved
12
     a state’s attempt to enforce a discriminatory law against a federal contractor performing work for
13
     the government on property the contractor owned. See id. at 835-36. The Ninth Circuit held that
14

15   application of the discriminatory state law invalid. The same result is required here.

16          The facts material to this motion are few, undisputed, and generally admitted by the
17   State. GEO operates the NWDC under a contract with ICE, and has done so since 2005.
18
     Complaint, ECF 1-1, ¶ 3.10; ECF 19 (current ICE-GEO contract). GEO’s contract with ICE to
19

20

21   doctrine of preemption, though both are rooted in the Supremacy Clause. As explained below,
     intergovernmental immunity invalidates discriminatory state laws regardless of whether any
22   federal law expressly or impliedly conflicts with the state law. Preemption, by contrast, requires
     a conflict between federal and state law. See, e.g., City of Country Club Hills v. U. S. Dep’t of
23   H.U.D., No. 99 C 7139, 2001 U.S. Dist. LEXIS 14649, *10 (N.D. Ill. Set. 17, 2001) (citing
24   North Dakota v. United States, 495 U.S. 423, 434 (1990)) (“State and local law may run afoul of
     the Supremacy Clause by one of two ways: (1) the law may conflict with and therefore be
25   preempted by congressional command or (2) the law may directly regulate or discriminate
     against the federal government in violation of the intergovernmental immunity doctrine.”).
26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                              LITTLER MENDELSON, P.C.
                                                                                       One Union Square
     CASE NO. 3:17-CV-05806-RJB                         2                       600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
             Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 6 of 17




 1   operate NWDC implements statutory authority requiring that the federal government “shall
 2   arrange for appropriate places of detention for aliens detained pending removal or a decision on
 3
     removal.” See 8 U.S.C. § 1231(g). As provided in that statute, federal alien detention facilities
 4
     may be either “Government” facilities or “rental” facilities like GEO’s NWDC. Id. At all such
 5
     facilities – whether operated directly by ICE, or by an ICE contractor like GEO – the conditions
 6

 7   under which aliens are held as federal detainees are identical, set forth in ICE’s National

 8   Detention Standards (NDS). See Declaration of Tae Johnson, ECF 91, ¶10 (“Johnson Decl.”).

 9   The NDS prescribe comprehensive and detailed requirements for GEO to follow with respect to
10
     all aspects of NWDC’s operations. See, e.g., U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,
11
     2011 OPERATIONS MANUAL ICE PERFORMANCE-BASED NATIONAL DETENTION STANDARDS
12
     2011, https://www.ice.gov/detention-standards/2011.
13
            The State’s complaint asserts in its First Cause of Action that GEO violates the State’s
14

15   minimum wage law, specifically RCW 49.46.020, “when it pays detainees who work at NWDC

16   $1 per day instead of the hourly minimum wage.” Complaint, ECF 1-1, ¶ 5.6. RCW 49.46.020
17   requires every “employer” to pay a specified minimum wage to “each of his or her employees.”
18
     However, the minimum wage law provides a definition of “employee” that specifically excludes
19
     “[a]ny resident, inmate, or patient of a state, county, or municipal correctional, detention,
20
     treatment or rehabilitative institution.” RCW 49.46.010(3)(k). Thus, the State seeks to impose a
21

22   statutory obligation to pay federal immigration detainees minimum wages that are expressly

23   inapplicable to individuals who are similarly situated except for one thing – they are being held

24   in detention under state, county or municipal authority, rather than under the federal authority set
25   forth in 8 U.S.C. § 1231(g).
26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                             LITTLER MENDELSON, P.C.
                                                                                      One Union Square
     CASE NO. 3:17-CV-05806-RJB                        3                       600 University Street, Suite 3200
                                                                                   Seattle, WA 98101.3122
                                                                                         206.623.3300
              Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 7 of 17




 1           Importantly, this Court has already expressly ruled that the State’s minimum wage law
 2   treats operators of state and federal detention facilities differently. See Order Denying GEO’s
 3
     Mot. to Dismiss, ECF 29, at 17 (“[I]t is plain that the definition excepts residents of ‘state . . .
 4
     detention’ facilities, not federal facilities. The Northwest Detention Center is a federal detention
 5
     facility and thus does not fall under the exception.”). Similarly, the State has emphasized to this
 6

 7   Court that its minimum wage law imposes no obligations on state facilities, despite capturing

 8   federal facilities within its ambit. See State’s Response to GEO’s Mot. to Dismiss, ECF 17, at

 9   11-12 (arguing that the state-institution exception is “clear on its face.”).
10
             In other words, the State seeks to apply its minimum wage law to GEO solely because
11
     GEO is operating a federal detention facility rather than a state, county or municipal facility. If
12
     NWDC were a state, county or municipal facility – and all other facts were the same – the State’s
13
     minimum wage law would not apply to GEO, because the detainees at the facility would be
14

15   excluded from the definition of “employee.” This discriminatory application of state law, to the

16   detriment of federal activities and contractors who carry them out, is flatly prohibited by the
17   Supremacy Clause.
18
                                         STANDARD OF REVIEW
19
             “The court shall grant summary judgment if the movant shows that there is no genuine
20
     dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED.
21

22   R. CIV. P. 56(a); see Berezovsky v. Moniz, 869 F.3d 923 (9th Cir. 2017) (affirming decision

23   granting summary judgment to federal agency based on a finding of no material dispute about

24   facts and a legal conclusion that federal law preempted state foreclosure law); BFI Med. Waste
25   Sys., Inc. v. Whatcom County, 756 F. Supp. 480 (W.D. Wash. 1991), aff’d, 983 F.2d 911 (9th
26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                               LITTLER MENDELSON, P.C.
                                                                                        One Union Square
     CASE NO. 3:17-CV-05806-RJB                         4                        600 University Street, Suite 3200
                                                                                     Seattle, WA 98101.3122
                                                                                           206.623.3300
             Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 8 of 17




 1   Cir. 1992) (granting summary judgment where parties agreed there were no genuine issues of
 2   material fact and court concluded that a county ordinance violated the Commerce Clause of the
 3
     U.S. Constitution).
 4
                                                ARGUMENT
 5
            The detention of aliens who are in the United States pending their removal or a decision
 6

 7   on whether they must be removed is exclusively a federal function. See, e.g., 8 U.S.C.

 8   § 1231(g); Doe v. United States, 831 F.3d 309, 317 (5th Cir. 2016) (referring to another ICE

 9   contractor: “[t]he CCA defendants, in housing alien detainees according to ICE specifications,
10
     were performing a federal function”). That federal function, assigned to the Attorney General
11
     via 8 U.S.C. § 1231(g), has been delegated to ICE,2 which fulfills the federal responsibility to
12
     detain aliens either at facilities it operates, by contracting with firms like GEO, or by entering
13
     into intergovernmental agreements with state or local governments. See Johnson Decl., ECF 91,
14

15   ¶7; 8 U.S.C. § 1103(a)(11)(A). Regardless of which arrangement is utilized, detainees are held

16   in federal custody under the terms and conditions prescribed by ICE. See Doe, 831 F.3d at 317
17   (“ICE promulgates all policies and procedures by which the detention center must operate.”).
18
     State, county and municipal authorities have no responsibility or authority to detain aliens
19
     awaiting removal or decisions on removal, except to the extent ICE may contract with a state or
20

21

22   2
       See 6 U.S.C. § 251 (transferring functions performed under the immigration detention and
     removal program from the Department of Justice’s Commissioner of Immigration and
23   Naturalization to the Secretary of Department of Homeland Security (DHS)); DEPARTMENT OF
24   HOMELAND SECURITY DELEGATION OF AUTHORITY TO THE ASSISTANT SECRETARY FOR U.S.
     IMMIGRATION AND CUSTOMS ENFORCEMENT, DELEGATION NO. 7030.2, March 1, 2003
25   (delegation to ICE of DHS’s authority under 6 U.S.C. § 251, including the detention and removal
     program).
26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                              LITTLER MENDELSON, P.C.
                                                                                       One Union Square
     CASE NO. 3:17-CV-05806-RJB                        5                        600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
             Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 9 of 17




 1   local government to fulfill ICE’s legal responsibility to detain such aliens.3
 2          Because the State’s minimum wage statute discriminates against operators of federal
 3
     detention facilities, whereas an identically-situated operator of a state, county or municipal
 4
     detention facility would be exempt from any minimum wage obligation, the Supremacy Clause
 5
     prohibits the State from enforcing that law against GEO with respect to immigration detainees at
 6

 7   NWDC.

 8   I.     The Supremacy Clause Bars State Laws That Discriminate Against the Federal
            Government or Those with Whom it Deals, Including Federal Contractors.
 9
            From the earliest days of the Republic, beginning with M’Culloch v. Maryland, 17 U.S.
10

11   316 (1819), the Supreme Court has recognized that the Constitution prohibits state laws that

12   intrude upon or discriminate against federal programs and activities. M’Culloch involved a tax

13   Maryland imposed on notes issued by all banks in the state not chartered by its legislature. See
14   id. at 317-18. The Court held that Maryland’s attempt to collect the tax from the Bank of the
15
     United States, which was chartered by Congress, was barred by the Supremacy Clause. Id. at
16
     429-35. M’Culloch thus struck down a state tax that both applied directly to the federal bank,
17
     and discriminated against that bank in favor of banks chartered by the state.
18

19          In the many years since, the Supreme Court and lower courts have built on the principles

20   articulated in M’Culloch to develop what has come to be known as the doctrine of

21   “intergovernmental immunity.” Those cases make clear that the doctrine extends well beyond
22
     state tax laws, and can invalidate any state law “if it regulates the United States directly or
23

24   3
        See 8 U.S.C. § 1103(a)(11)(A) (authorizing Attorney General to enter an agreement with a
25   state or political subdivision of a state “for necessary clothing, medical care, necessary guard
     hire, and the housing, care, and security of persons detained by the [Immigration and
26   Naturalization] Service pursuant to Federal law”).
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                              LITTLER MENDELSON, P.C.
                                                                                       One Union Square
     CASE NO. 3:17-CV-05806-RJB                         6                       600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
             Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 10 of 17




 1   discriminates against the Federal Government or those with whom it deals.” North Dakota v.
 2   United States, 495 U.S. at 435 (evaluating whether a North Dakota law regulating the sale of
 3
     liquor on military bases violated the intergovernmental immunity doctrine).
 4
            Equally clear is that those who contract with the federal government are well within the
 5
     category of “those with whom [the government] deals” for purposes of the intergovernmental
 6

 7   immunity doctrine. As the Ninth Circuit explained in Boeing, “[t]he federal government’s

 8   decision to hire Boeing to perform the cleanup rather than using federal employees does not

 9   affect our immunity analysis on this ground,” 768 F.3d at 842, i.e., on the ground that the
10
     California law at issue “discriminates against the federal government and against Boeing as a
11
     federal contractor.” Id. at 843; see id. at 842 (“When the state law is discriminatory, a private
12
     entity with which the federal government deals can assert immunity.”) (citing North Dakota, 495
13
     U.S. at 435).
14

15          In short, for purposes of the Supremacy Clause, the discriminatory application of state

16   law to federal contractors is treated the same as discriminatory application of state law directly to
17   the federal government. See Phillips Chem. Co. v. Dumas Indep. Sch. Dist., 361 U.S. 376 (1960)
18
     (holding, on Supremacy Clause grounds, that a Texas tax that discriminated against firms that
19
     leased property from the federal government could not be collected from those lessees); Moses
20
     Lake Homes, Inc. v. Grant County, 365 U.S. 744, 751 (1961) (“If anything is settled law, it is
21

22   that the State may not discriminate against the Federal Government or its lessees.”); see also

23   Washington v. United States, 480 U.S. 536 (1983) (evaluating whether intergovernmental

24   immunity doctrine barred a Washington state tax that federal construction contractors claimed
25   discriminated against them).
26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                             LITTLER MENDELSON, P.C.
                                                                                      One Union Square
     CASE NO. 3:17-CV-05806-RJB                        7                       600 University Street, Suite 3200
                                                                                   Seattle, WA 98101.3122
                                                                                         206.623.3300
             Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 11 of 17




 1   II.     Application of the State’s Minimum Wage Law to GEO With Respect to
             Immigration Detainees at the NWDC Would Violate the Supremacy Clause’s
 2           Intergovernmental Immunity Doctrine.
 3
             In Phillips, the Supreme Court instructed that “a State may not single out those who deal
 4
     with the government, in one capacity or another, for a tax burden not imposed on others similarly
 5
     situated.” 361 U.S. at 383. The same principle controls here, because applying the State’s
 6
     minimum wage law to GEO would impose a financial burden on “those who deal with the
 7

 8   government” that is not imposed on “others similarly situated.” Here, there is no question that

 9   applying the minimum wage law to detainees at GEO’s NWDC would discriminate by imposing
10   a financial burden greater than that imposed on state, county and municipal detention facilities–
11
     all of which are exempt from the application of state minimum wage requirements in identical
12
     circumstances. See Phillips, 361 U.S. at 385 (“[I]t does not seem too much to require that the
13
     State treat those who deal with the [Federal] Government as well as it treats those with whom it
14

15   deals itself.”).

16           The result is not affected because the financial burden on GEO arises from a minimum

17   wage law rather than a tax law. As noted previously, the intergovernmental immunity doctrine
18   extends to discriminatory state laws of all types, not just state tax laws. See, e.g., United States
19
     v. City of Arcata, 629 F.3d 986 (9th Cir. 2010) (invalidating laws prohibiting military
20
     recruitment activities aimed at minors). If anything, the constitutional prohibition on
21
     discriminatory state laws applies with even greater force in a case like this one, because in the
22

23   state tax cases, challengers seek to negate an essential attribute of state sovereignty. The power

24   to tax is vital to a state’s existence, see, e.g., M’Culloch, 17 U.S. at 428 (“[T]he power of taxing

25   the people and their property, is essential to the very existence of government.”), whereas the
26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                              LITTLER MENDELSON, P.C.
                                                                                       One Union Square
     CASE NO. 3:17-CV-05806-RJB                        8                        600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
             Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 12 of 17




 1   minimum wage law involved here is a mere regulatory enactment that the State itself has already
 2   waived as to state, county and municipal detention centers.
 3
            Nor is it relevant whether minimum wage payments to detainees at GEO’s NWDC will
 4
     be reimbursed by ICE. As the court recently recognized in United States v. California, 314 F.
 5
     Supp. 3d 1077 (E.D. Cal. 2018), the anti-discrimination requirement of the intergovernmental
 6

 7   immunity doctrine “protects private entities and individuals even when the burdens imposed

 8   upon them are not then passed on to the Federal Government.” Id. (citing Davis v. Michigan

 9   Dep’t of Treasury, 489 U.S. 803, 814-815 (1989)); see id. at 1096 (applying that principle to find
10
     likely invalid a discriminatory state law that burdened only private employers dealing with the
11
     federal government, not the government itself). In Davis, the Court held the intergovernmental
12
     immunity doctrine barred a Michigan income tax scheme under which retirement benefits paid to
13
     federal retirees were taxed but those paid to state retirees were exempt. See 489 U.S. at 814-17.
14

15   In so holding, the Court did not suggest that taxing the federal retirees burdened the federal

16   government. Nonetheless, the Court made clear that “private entities or individuals who are
17   subjected to discriminatory taxation on account of their dealings with a sovereign can[]
18
     themselves receive the protection of the constitutional doctrine [of intergovernmental
19
     immunity].” Id. at 814.
20
            Applying these settled principles of intergovernmental immunity, the State’s minimum
21

22   wage law cannot be applied to require operators of federal detention facilities like GEO to pay

23   state minimum wages to immigration detainees. Doing so would impose a financial burden on

24   contractors acting on behalf of the federal government which the State does not impose on
25   otherwise similarly-situated operators of state, county and municipal detention facilities. Such
26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                            LITTLER MENDELSON, P.C.
                                                                                     One Union Square
     CASE NO. 3:17-CV-05806-RJB                        9                      600 University Street, Suite 3200
                                                                                  Seattle, WA 98101.3122
                                                                                        206.623.3300
             Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 13 of 17




 1   discriminatory application of state law is forbidden by the Supremacy Clause’s
 2   intergovernmental immunity doctrine.4
 3
     III.   The Ninth Circuit Decision in Boeing Shows That The Intergovernmental Immunity
 4          Doctrine Prohibits the State’s Attempt to Apply its Minimum Wage Law to GEO
            and Federal Immigration Detainees.
 5
            The Ninth Circuit’s application of intergovernmental immunity in Boeing confirms that
 6
     the doctrine bars the State from applying its minimum wage law to detainees at GEO’s NWDC,
 7

 8   and that GEO is entitled to summary judgment on the Complaint’s First Cause of Action. Even a

 9   cursory review of Boeing confirms that the principle the Ninth Circuit applied in that case also
10   controls here: the state statute “discriminates against the federal government and against Boeing
11
     as a federal contractor. Therefore, it is invalid under the doctrine of intergovernmental
12
     immunity.” 768 F.3d at 843.
13
            At issue in Boeing was a California statute (“S.B. 900”) that imposed a clean-up standard
14

15   for radioactive pollution at a particular site, the “Santa Susana” site, which was more stringent

16   than the cleanup standard the federal government determined was appropriate. 768 F.3d at 837,

17   839-40. When S.B. 900 was passed, Boeing owned virtually the entire Santa Susana site,
18   consisting of 2000-plus acres, which Boeing’s predecessors had owned or occupied since 1947.
19

20   4
       Notably, California involved a state law (“AB 450”) addressing immigrant employment. The
21   court found the law discriminatory under the intergovernmental immunity doctrine because it
     fined private employers who acquiesced in federal immigration investigations but not employers
22   who resisted such federal investigations. 314 F. Supp. 3d at 1096. The government argued that
     the doctrine “typically” applied to “laws that imposed burdens on entities contracting with, or
23   supplying something to, the Federal Government, thus ‘dealing’ with the United States in an
24   economic sense.” Id. But the court found that in applying the doctrine to state laws that
     discriminate against federal activities, the term “deal” was not so circumscribed. Id. (“Given that
25   immigration enforcement is the province of the Federal Government, it demands no stretch of
     reason to see that [AB 450], in effect, targets the operations of federal immigration
26   enforcement”).
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                            LITTLER MENDELSON, P.C.
                                                                                     One Union Square
     CASE NO. 3:17-CV-05806-RJB                       10                      600 University Street, Suite 3200
                                                                                  Seattle, WA 98101.3122
                                                                                        206.623.3300
             Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 14 of 17




 1   Id. at 834-35. Beginning in the 1950’s, a small portion of the site was leased to the U.S.
 2   Department of Energy (DOE), where it built and operated 16 nuclear reactors and over 200
 3
     facilities for nuclear research. Id. at 835. NASA also used a portion of the site for rocket testing.
 4
     Id. Both DOE and NASA contracted with Boeing and its predecessors to assist in nuclear and
 5
     rocket research. Id. Those activities had ended entirely by 2006, leaving “a terrible
 6

 7   environmental mess.” Id. at 835-36. Subsequent operations at the site were limited to trying to

 8   clean it up. Id. at 836. DOE supervised cleanup of radioactive contamination, and contracted

 9   with Boeing to perform the necessary work. Id. A DOE environmental assessment established a
10
     cleanup standard for radioactive contamination that was less stringent than that required by S.B.
11
     900. Id.
12
            Boeing challenged application of the S.B. 900 radioactive contamination cleanup
13
     standard as preempted by federal law governing nuclear safety, and alternatively as invalid under
14

15   the intergovernmental immunity doctrine. The district court agreed with both arguments, see id.

16   at 838, but the Ninth Circuit addressed only intergovernmental immunity. Id. at 839-43. With
17   respect to the anti-discrimination requirement of that doctrine, the Court of Appeals held that
18
     “SB 900 . . .violates intergovernmental immunity because it discriminates against the federal
19
     government and Boeing as a federal contractor.” Id. at 842. The Ninth Circuit rested that
20
     conclusion on facts that were, in all material respects, analogous to those in the present case.
21

22   First, the California law in Boeing, like the State law here, clearly discriminated against a federal

23   activity – there the cleanup of environmental contamination being supervised by DOE, and here

24   the operation of a detention facility for federal immigration detainees in ICE’s custody. Second,
25   the discriminatory law in Boeing, like the one in this case, applied to a federal contractor
26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                             LITTLER MENDELSON, P.C.
                                                                                      One Union Square
     CASE NO. 3:17-CV-05806-RJB                        11                      600 University Street, Suite 3200
                                                                                   Seattle, WA 98101.3122
                                                                                         206.623.3300
               Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 15 of 17




 1   carrying out a federal function, rather than directly to any conduct of a federal official or
 2   employee. Boeing thus faithfully applied the requirement imposed by the Supremacy Clause that
 3
     “state laws are invalid if they . . . ‘discriminate against the Federal Government or those with
 4
     whom it deals.’” Id. at 839 (quoting North Dakota, 495 U.S. at 435). That requirement applies
 5
     equally here, to both invalidate the State’s attempt to apply its minimum wage law to GEO and
 6

 7   require that summary judgement be granted in GEO’s favor on the Complaint’s First Cause of

 8   Action.

 9                                             CONCLUSION
10
               This Court previously ruled that the State minimum wage law exempts residents of State
11
     detention facilities, but applies to residents of federal detention facilities. See Order Denying
12
     GEO’s Mot. to Dismiss, ECF 29, at 17. As explained above, that ruling compels a finding that
13
     the application of such a discriminatory state law to GEO’s operation of a federal detention
14

15   facility is forbidden by the Supremacy Clause’s intergovernmental immunity doctrine. As a

16   result, the Court should grant GEO’s motion for summary judgment on the Complaint’s First
17   Cause of Action.
18
     ///
19
     ///
20

21

22

23

24

25

26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                              LITTLER MENDELSON, P.C.
                                                                                       One Union Square
     CASE NO. 3:17-CV-05806-RJB                        12                       600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
            Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 16 of 17




 1   Dated: November 8, 2018
                                            s/Douglas E. Smith
 2
                                            LITTLER MENDELSON
 3                                          Douglas E. Smith, WSBA #17319
                                            William J. Kim, WSBA #46792
 4                                          One Union Square
                                            600 University Street
 5                                          Suite 3200
                                            Seattle, WA 98101
 6                                          Telephone: (206) 623-3300
                                            Facsimile: (206) 447-6965
 7
                                            NORTON ROSE FULBRIGHT US LLP
 8                                          Andrea L D’Ambra
                                            1301 Avenue of the Americas
 9                                          New York, NY 10019
                                            Telephone: (212) 318-3000
10                                          Facsimile: (212) 318-3400

11                                          NORTON ROSE FULBRIGHT US LLP
                                            Charles A. Deacon
12                                          300 Convent St.
                                            San Antonio, Texas 78205
13                                          Telephone: (210) 270-7133
                                            Facsimile: (210) 270-7205
14                                          charlie.deacon@nortonrosefulbright.com

15                                          NORTON ROSE FULBRIGHT US LLP
                                            Mark Emery
16                                          799 9th Street NW, Suite 1000
                                            Washington, DC 20001-4501
17                                          Telephone: (202) 662-0210
                                            Facsimile: (202) 662-4643
18                                          mark.emery@nortonrosefulbright.com

19                                          GREENBERG TRAURIG LLP
                                            Scott A. Schipma
20                                          2101 L St. NW, Suite 1000
                                            Washington, DC 20037
21                                          Telephone: (202) 331-3141

22                                          ATTORNEYS FOR DEFENDANT THE GEO
                                            GROUP, INC
23

24

25

26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                             LITTLER MENDELSON, P.C.
                                                                      One Union Square
     CASE NO. 3:17-CV-05806-RJB            13                  600 University Street, Suite 3200
                                                                   Seattle, WA 98101.3122
                                                                         206.623.3300
              Case 3:17-cv-05806-RJB Document 149 Filed 11/08/18 Page 17 of 17




 1
                                        CERTIFICATE OF SERVICE
 2
             I am a resident of the State of Washington. I am over the age of eighteen years and not a
 3
     party to the within-entitled action. My business address is One Union Square, 600 University
 4
     Street, Suite 3200, Seattle, Washington 98101. I hereby certify that on November 8, 2018, I served
 5
     the foregoing DEFENDANT GEO’S MOTION FOR SUMMARY JUDGMENT ON
 6
     PLAINTIFF’S FIRST CAUSE OF ACTION on all attorneys of record via:
 7

 8           ELECTRONICALLY FILING the foregoing document(s) via the United States District Court for the
              Western District of Washington’s E-Filing System.

 9           I declare under the penalty of perjury under the laws of the State of Washington that the
10   above is true and correct.
11           Executed on November 8, 2018, at Seattle, Washington.
12
                                                     s/ Liana Natividad
13                                                   Liana Natividad
                                                     lnatividad@littler.com
14                                                   LITTLER MENDELSON, P.C.

15

16   FIRMWIDE:160020482.1 059218.1371

17

18

19

20

21

22

23

24

25

26
     DEF GEO’S MOTION FOR SUMMARY JUDGMENT
     ON PLF’S FIRST CAUSE OF ACTION                                                LITTLER MENDELSON, P.C.
                                                                                         One Union Square
     CASE NO. 3:17-CV-05806-RJB                         14                        600 University Street, Suite 3200
                                                                                      Seattle, WA 98101.3122
                                                                                            206.623.3300
